No view at all was had of the lands by any of the Commissioners, and the three never met together for its approval. To call such a thing an “ assessment ” would be a perversion of the language ; and for the Legislature to attempt to legalize it would be an unwarrantable assumption of power, such as no reported case has yet been found to uphold. Retroactive legislation can only be sustained in aid of justice and right—never in aid of injustice and fraud. ( Conway v. Cable, 37 Bl. 82; White Mountain R. R. Co. v. White M. R. R. Co. of N. H. 50 N. H. 50; Cooley on Const. Lim. 379; People v. Goldtree, 44 Cal. 325.)
C. T. Jones, District Attorney, W. H. Patterson, and E. M. Martin, for Respondent.
By the Court :
The Court finds that the .Commissioners “did view and jointly levy and assess,” etc.; but fails to find that they jointly viewed the land. On the motion for a new trial this finding was at*211tacked on the ground that it was not justified by the evidence, and we think the evidence adduced by the plaintiff affirmatively shows that there was no viewing of the land by the Commissioners either jointly or severally, nor any joint assessment. If there was any evidence to support the finding, our attention has not been called to it by counsel. Such an assessment cannot be supported, either under the Act of March 28th, 1868, or the Political Code. (People v. Goghill, 47 Cal. 363; People v. Hagar, 49 Cal. 229; Political Code, sec. 3456.)
If it be conceded that special legislation like that contained in the Act of March 4th, 1874, (Stats. 1873-4, p. 273) in respect to a particular reclamation district, can be supported on constitutional grounds, (a point not necessary to be decided in this case) it is enough to say of this statute that it does not purport to legalize this assessment in this particular.
Judgment and order reversed and cause remanded for nevr trial.